Title: William R. Griffith to James Madison, 16 May 1829
From: Griffith, William R.
To: Madison, James


                        
                            
                                Dr Sir.
                            
                            
                                
                                    Baltimore.
                                
                                 May 16 1829
                            
                        
                        
                        
                        On reaching Richmond after my departure from your house, I repaired to the land office to add to my stock of
                            Information On the Subject of the Various grants for land which emenated from the Commonwealth of Virginia for lands in
                            the Kentucky district, previous to 1792 and bearing in mind the Conversation on the Subject of the 40.000 acres taken up
                            in The Names of Madison Moore & Barbours. My researches have fully satisfied me that at least twenty four
                            thousand acres thereof has been saved, one fourth of which by right belonged to your family—
                        I moreover discovered Several tracts patented in the Name of your ancestor lying in Kentucky, one on Clover
                            Creek not verry distant from my residence, & from the early date of the Grants, I deem them worth looking after,
                            provided they have not been disposed of by your father—I think I understood that your brother was the executor to your
                            fathers Will you will say to him that I will cheerfully furnish him any information That may be needed—The Original Surveyor of the 40.000 acres was by the Name of Capt Benj Field and being my
                            Neighbour, I can ascertain whatever is necessary, and will if desired write back fully on the
                            Subject. I commence retraceing my steps homeward in a few days. A letter from Yourself or brother will find me at
                            Owensborough, Daviess County Ky, and shall be promptly attended to. Please remember me to your Lady. I am respectfully Yrs
                        
                        
                        
                            
                                William R Griffith
                            
                        
                    PS. I hope you have not forgotten the subject of Mr Bell & Tapscotts business. Give your agent power to meet my
                            views as Communicated you & your Money will soon be made otherwise you may look for the delays incident to all Chancery procedures—
                        A letter received from Ky dated the 10th of April stated "that Benjamin Bell was expected to return to
                            Kentucky in a steam boat in a few weeks". In haste, Yrs
                                                
                            
                            Wm R Griffith
                        